ORDER

PER CURIAM.
Defendant, Bennie D. Tinker, was convicted by a jury of one count of the class D felony of unlawful use of a weapon, section 571.030.1(4) RSMo.1994. The court sentenced him to ten years in prison as a prior and persistent offender. Defendant appeals from the judgment on his conviction. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).